Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00534-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                   Amanda RODRIGUEZ,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR9250
                       The Honorable Angus McGinty, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s May 23, 2013 Order
Granting Motion for New Trial and Motion to Withdraw Plea is AFFIRMED.

       SIGNED January 22, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice